Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendment filed 5 January 2021.  Claims 21, 22, 25, 28, 34, 35, 37, 39 have been amended.  Claims 1-20, 23 have been canceled.  Claims 21, 22, 24-40 are pending and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 21, 28 and 35 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 9,842,144 B2.

Instant Application 15,832,809
US Patent 9,842,144 B2
Claim 21. a.	storing, on a first computing device, profile data, the profile data including a profile for each of a plurality of persons, the profile data related to sent to or from the first computing device; 
b.	querying, over a network, a social network server using information extracted from a first message of the messages to obtain first information; 
c.	querying, over a network, a third computing device using the information extracted from the first message to obtain second information; 
d.	identifying, by the first computing device, a network address included in the first information, the network address associated with a remote computing device; 
e.	identifying, by the first computing device, the remote computing device based on the network address; 
f.	obtaining, over a network, content by accessing remote computing device via the network address and using the first information as search criteria to identify third information stored by the remote computing device;
g.	updating the profile data using the third information; and
h. 	sending, over the network, the third information to the social network server.

b.	the first profile data comprising information extracted from bodies of the messages; querying, over a network, a social network server using information extracted from a body of a first message of the messages to obtain first information; 
c.	querying, over a network, a first computing device using the information extracted from the body of the first message to obtain second information; 
d.	storing the first information and the second information as part of the first profile data; 
e.	after storing the first information and the second information, querying, over a network, a second computing device using the first information and the second information as search criteria to obtain third information; 



Claims 28 and 35 of the instant application include similar limitations as Claim 21 and are similarly rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 9,842,144 B2.

Note: Claim 40 of the instant application includes the limitations of Claims 11 and 12 of US Patent 9,842,144 B2, but cannot be rejected on the ground of nonstatutory double patenting over either of Claim 11 or Claim 12 because Claim 40 includes the limitations of both claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 21, 22, 24-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brezina et al. (US 2009/0030872 A1) in view of Newstadt et al. (US 9,613,382 B1).

Claims 1-20. (Canceled)

Claim 21.  Brezina discloses a method, comprising: 
storing, on a first computing device, profile data, the profile data including a profile for each of a plurality of persons, display a profile containing information about communications to, from and involving a contact of a user (P. 0013) or a plurality of profiles (P. 0022) stored locally external to an email client, instant message client or other communication client (P. 0135) or stored remotely (P. 0136)
the profile data related to persons used in messages sent to or from the first computing device, display a profile containing information about communications to, from and involving a contact of a user (P. 0013); 
querying, over a network, a social networking server using information extracted from a first message of the messages to obtain first information, a user receives an email containing a social network profile name for the sender, and also including an attachment; the social network profile name of the sender is extracted from the email to access a social network webpage; the social network webpage can contain additional information related to the subject matter of the attachment; links to additional social network information can be extracted from the social network webpage based on the information in the attachment (P. 0133) The links to additional social network information is analogous to the claimed first information; 
identifying, by the first computing device, a network address included in the first information, the network address associated with a … computing device; identifying, by the first computing device, the … computing device based on the network address, a user receives an email from a sender and the system performs a search based on the sender’s name, email address, screen names or other information about the sender to identify web pages that may contain contacts that can be ;
obtaining, over a network, content by accessing the … computing device via the network address and using the first information as search criteria, to identify third information stored by the … computing device, identifying web pages that may contain contacts that can be associated with the sender, e.g. if a blog written by a blogger mentions the sender, then the blogger can be listed as a contact of the sender (P. 0033) the links point to social network profiles of the attendees which can be listed as part of an attachment profile of the received email (P. 0133) While the Brezina obtains web pages link information for ;
updating the profile data using the third information, the blogger contact information is used to update the user’s contact profile (P. 0033) and the additional social network profile information is used to update the attachment profile of the email (P. 0133), furthermore, information gathered from a search as described in Paragraphs 0053, 0055, 0056, 0059, 0061, information such as names, email addresses, contact information, profile pictures are added to a user’s profile.

Brezina does not disclose the network address associated with a remote computing device; identifying … the remote computing device based on the network address, as disclosed in the claims.  However, in the same field of invention, Newstadt discloses a computing device communicates with a first online community and .  Therefore, considering the teachings of Brezina and Newstadt, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the network address associated with a remote computing device; identifying … the remote computing device based on the network address with the teachings of Brezina.  One would have been motivated to combine the network address associated with a remote computing device; identifying … the remote computing device based on the network address with the teachings of Brezina in order to synchronize different accounts of a user that may contain different information to simplify the process of viewing a user’s information spread across multiple accounts (Newstadt: C. 1, L. 22-32, C. 1, L. 36-52).

Brezina does not disclose obtaining … content by accessing the remote computing device via the network address, as disclosed in the claims.  However, in the same field of invention, Newstadt discloses a computing device communicates with a first online community and a second online community via a network (C. 4, L. 48-50) a computing device uses login information to access a first online community and obtain information from the first user account (C. 9, L. 10-14) the computing device accesses a second online community using login information and modifies the second user account based on the information obtained from the first user account (C. 9, L. 16-21) the computing device modifies the first account based on information obtained from the second user account (C. 9, L. 23-27) As noted above, Brezina discloses identifying a network address of a remote computer (website) and separately identifying links to additional social network profiles from information on a social network web page, but Brezina does not disclose that the links to the additional social network profiles include network addresses to a remote computer from the social network web page; the combination of Newstadt with Brezina would provide the functionality that the links to the .  Therefore, considering the teachings of Brezina and Newstadt, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine obtaining … content by accessing the remote computing device via the network address with the teachings of Brezina and Newstadt.  One would have been motivated to combine obtaining … content by accessing the remote computing device via the network address with the teachings of Brezina and Newstadt in order to synchronize different accounts of a user that may contain different information to simplify the process of viewing a user’s information spread across multiple accounts (Newstadt: C. 1, L. 22-32, C. 1, L. 36-52).

Brezina does not disclose sending, over the network, the third information to the social network server, as disclosed in the claims.  However, in the same field of invention, Newstadt discloses a computing device communicates with a first online community and a second online community via a network (C. 4, L. 48-50) a computing device uses login information to access a first online community and obtain information from the first user account (C. 9, L. 10-14) the computing device accesses a second online community using login information and modifies the second user account based on the information obtained from the first user account (C. 9, L. 16-21) the computing device modifies the first account based on information obtained from the second user account (C. 9, L. 23-27) As noted above, Brezina discloses identifying a network address of a remote computer .  Therefore, considering the teachings of Brezina and Newstadt, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine sending, over the network, the third information to the social network server with the teachings of Brezina and Newstadt.  One would have been motivated to combine sending, over the network, the third information to the social network server with the teachings of Brezina and Newstadt in order to synchronize different accounts of a user that may contain different information to simplify the process of viewing a user’s information spread across multiple accounts (Newstadt: C. 1, L. 22-32, C. 1, L. 36-52).

Claim 22.  Brezina and Newstadt disclose the method of claim 21, and Brezina discloses a search is performed and returns web pages containing information related to the user (contacts) and then the person associated with the web page is added as a contact of the user performing the search (P. 0033) the links to the additional social network profiles are listed as part of the attachment profile (P. 0134) Again, the web pages containing contact .  Therefore, considering the teachings of Brezina and Newstadt, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the querying the remote computing device is performed after the storing the first information with the teachings of Brezina and Newstadt.  One would have been motivated to combine the querying the remote computing device is performed after the storing the first information with the teachings of Brezina and Newstadt in order to synchronize different accounts of a user that may contain different information to simplify the process of viewing a user’s information spread across multiple accounts (Newstadt: C. 1, L. 22-32, C. 1, L. 36-52).

Claim 23.  Canceled.

Claim 24.  Brezina and Newstadt disclose the method of claim 21, and Brezina further discloses the information extracted from the first message is an electronic communication address of a sender of the first message, and the first information includes a link to a website of the sender, the extracted information is an email address of a sender (P. 0033) the first information is the links to social network profiles (P. 0133).  As noted above the 

Claim 25.  Brezina and Newstadt disclose the method of claim 24, and Brezina further discloses the communication address of the sender comprises a domain, and the querying the social network server device comprises using the domain as search criteria, the extracted information is an email address of a sender (P. 0033) the e-mail can contain a social network profile name for the first user, the computer extracts this social network profile name from the e-mail and uses it to access a social network webpage (P. 0133).  As noted above the embodiments described in P. 0033 and 0133 are combined using the combination of Newstadt with Brezina.

Claim 26.  Brezina and Newstadt disclose the method of claim 21, and Brezina further discloses the first information comprises a link to a website, the website comprises a web page, both the web page (P. 0033) and the links to additional social network profiles (P. 0133) and Brezina further discloses both the contact information derived from the web page (P. 0033) and the additional social networking profiles are obtained after accessing the links to the web page or to the social media profiles (P. 0133).  Therefore, considering the teachings of Brezina and Newstadt, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the third information is obtained from the web page with the teachings of Brezina and Newstadt.  One would have been motivated to combine the third information is obtained from the web page with the teachings of Brezina and Newstadt in order to expand the search capabilities of Brezina.  As noted above the embodiments described in P. 0033 and 0133 are combined using the combination of Newstadt with Brezina.

Claim 27.  Brezina and Newstadt disclose the method of claim 21, and Brezina further discloses ranking each of the plurality of persons using the updated profile data; and synchronizing, using the ranking, data among different computing devices of a user, the different computing devices including the first computing device, the profile can display additional contact information such as name, screen names, social network profile names, social network profile URLs, physical addresses, website URLs (P. 0024) and company website profile (P. 0031), ranking contacts of a user based on total volume of communication, volume of communication over a period of time, length of communications, importance level of communications, types of communications, contents of communications, time of communications; methods by which the contacts were determined to be associated with the sender, or any combination of these (P. 0035) giving a higher ranking to contacts associated with business communications than contacts associated with social communications (P. 0036) where each contact of a user has a profile (P. 0038, see also Paragraphs 0059 and 0061), adding a person’s (contact’s) email, phone .

Claim 28.  Brezina discloses a non-transitory machine readable storage medium embodying instructions, the instructions to cause a computing device to: 
obtain profile data including a profile for each of a plurality of persons, the profile data related to persons used in messages sent to or from a user of the display a profile containing information about communications to, from and involving a contact of a user (P. 0013) or a plurality of profiles (P. 0022) stored locally external to an email client, instant message client or other communication client (P. 0135) or stored remotely (P. 0136); 
extract first information from a first message of the messages, a user receives an email containing a social network profile name for the sender, and also including an attachment; the social network profile name of the sender is extracted from the email to access a social network webpage; the social network webpage can contain additional information related to the subject matter of the attachment; links to additional social network information can be extracted from the social network webpage based on the information in the attachment (P. 0133) The social network profile name contained and/or attachment in the received email each are analogous to the claimed first information; 
perform, over a network, a first search using the first information as search criteria to obtain second information, a user receives an email from a sender and the system performs a search based on the sender’s name, email address, screen names or other information about the sender to identify web pages that may contain contacts that can be associated with the sender, ; 
store the second information as part of the profile data, the profile includes website URLs (P. 0024, 0027) links to social network profiles of the attendees can be listed as part of the attachment profile (P. 0133) It is clear that the web pages found in P. 0033 and the links to the additional social network profiles are stored as part of either the user’s profile or the attachment profile; 
update the profile data using the third information, then the blogger can be listed as a contact of the sender (P. 0033), the .

Brezina does not disclose identify a data source based on a network address identified in the second information, as disclosed in the claims.  However, in the same field of invention, Newstadt discloses in the same field of invention, Newstadt discloses a computing device communicates with a first online community and a second online community via a network (C. 4, L. 48-50) a computing device uses login information to access a first online community and obtain information from the first user account (C. 9, L. 10-14) the computing device accesses a second online community using login information and modifies the second user account based on the information obtained from the first user account (C. 9, L. 16-21) the computing device modifies the first account based on information obtained from the second user account (C. 9, L. 23-27) As noted above, Brezina discloses identifying a network address of a data source (website) and separately identifying links to additional social network profiles from information on a social network web page, but Brezina does not disclose that the links to the additional social network profiles include network addresses to a data source from the social network web page; the combination of Newstadt with Brezina would provide the functionality that the links to the additional social network profiles in Brezina .  Therefore, considering the teachings of Brezina and Newstadt, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine identify a data source based on a network address identified in the second information; perform a second search using the second information as search criteria to obtain third information from the data source with the teachings of Brezina.  One would have been motivated to combine identify a data source based on a network address identified in the second information; perform a second search using the second information as search criteria to obtain third information from the data source with the teachings of Brezina in order to synchronize different accounts of a user that may contain different information to simplify the process of viewing a user’s information spread across multiple accounts (Newstadt: C. 1, L. 22-32, C. 1, L. 36-52).

Brezina does not disclose perform a second search using the second information as search criteria to obtain third information from the data source, as disclosed in the claims.  However, in the same field of invention, Newstadt discloses a computing device communicates with a first online community and a second online community via a network (C. 4, L. 48-50) a computing device uses login information to access a first online community and obtain information from the first user account (C. 9, L. 10-14) the computing device accesses a second online community using login information and modifies the second user account based on the information obtained from the first user account (C. 9, L. 16-21) the computing device modifies the first account .  Therefore, considering the teachings of Brezina and Newstadt, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine perform a second search using the second information as search criteria to obtain third information from the data source with the teachings of Brezina and Newstadt.  One would have been motivated to combine perform a second search using the second information as search criteria to obtain third information from the data source with the teachings of Brezina and Newstadt in order to synchronize different accounts of a user that may contain different information to simplify the process of viewing a user’s information spread across multiple accounts (Newstadt: C. 1, L. 22-32, C. 1, L. 36-52).

Brezina does not disclose send the third information to the data source, as disclosed in the claims.  However, in the same field of invention, Newstadt discloses a computing device communicates with a first online community and a second .  Therefore, considering the teachings of Brezina and Newstadt, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine send the third information to the data source with the teachings of Brezina and Newstadt.  One would have been motivated to combine send the third information to the data source with the teachings of Brezina and Newstadt in order to synchronize different accounts of a user that may contain different 

Claim 29.  Brezina and Newstadt disclose the non-transitory machine readable storage medium of claim 28, and Brezina discloses a search is performed and returns web pages containing information related to the user (contacts) and then the person associated with the web page is added as a contact of the user performing the search (P. 0033) the links to the additional social network profiles are listed as part of the attachment profile (P. 0134) Again, the web pages containing contact information and the links to additional social network profiles each serves as the first information, and in each case, this information is saved prior to accessing the links; the embodiment directed to the web pages and the embodiment directed to the links are combined using Newstadt.  Therefore, considering the teachings of Brezina and Newstadt, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the second search is performed after the storing the second information with the teachings of Brezina and Newstadt.  One would have been motivated to combine the second search is performed after the storing the second information with the teachings of Brezina and Newstadt in order to synchronize different accounts of a user that may contain different information to simplify the process of viewing a user’s information spread across multiple accounts (Newstadt: C. 1, L. 22-32, C. 1, L. 36-52).

profile data is stored locally external to an email client, instant message client or other communication client (P. 0135).

Claim 31.  Brezina and Newstadt disclose the non-transitory machine readable storage medium of claim 28, and Brezina further discloses the persons used in messages to or from the user comprise a person that is identified in a body of the first message, extracting an email address from an email or attachment to an email (P. 0057), information that is extracted from communications with the person can also be used as search criteria (P. 0070), information from communications and attached files that can be used as search criteria include names or other identifiers of persons who were listed as senders or recipients on communications to which the files were attached (P. 0130).

Claim 32.  Brezina and Newstadt disclose the non-transitory machine readable storage medium of claim 28, and Brezina further discloses the first search is performed in response to the computing device receiving the first message, the social networking web site is accessed from the social network profile name included in the email from the sender (P. 0133).  As noted above 

Claim 33.  Brezina and Newstadt disclose the non-transitory machine readable storage medium of claim 28, and Brezina further discloses the first information comprises at least one of a link to a website, a social network name, an electronic address, or a telephone number, the social networking profile name included in the email and the social networking web site is accessed (P. 0133).

Claim 34.  Brezina and Newstadt disclose the non-transitory machine readable storage medium of Claim 28, and Brezina further discloses the profile data comprises at least one of a photo, a phone number, or an electronic address, the returned data is the URL to the person’s social network profile as well as the person’s name and email addresses and phone numbers (P. 0059).

Claim(s) 35 is/are directed to system (comprising: at least one processor; and memory storing instructions configured to instruct the at least one processor) claim(s) similar to the non-transitory machine readable storage medium claim(s) of Claim(s) 28 and is/are rejected with the same rationale.

Claim 36.  Brezina and Newstadt disclose the system of claim 35, and Brezina further discloses the instructions are further configured to instruct the at least one processor to: rank each of the plurality of persons using the updated profile data; and synchronize, the profile can display additional contact information such as name, screen names, social network profile names, social network profile URLs, physical addresses, website URLs (P. 0024) and company website profile (P. 0031), ranking contacts of a user based on total volume of communication, volume of communication over a period of time, length of communications, importance level of communications, types of communications, contents of communications, time of communications; methods by which the contacts were determined to be associated with the sender, or any combination of these (P. 0035) giving a higher ranking to contacts associated with business communications than contacts associated with social communications (P. 0036) where each contact of a user has a profile (P. 0038, see also Paragraphs 0059 and 0061), adding a person’s (contact’s) email, phone number to the person’s profile (P. 0055) telephone number, facsimile number, and screen name can be added to a person’s profile (P. 0056) social network profile URL and social network screen name can be added to a person’s profile (P. 0059), contact information can be extracted from a shared network drive or through a secure connection. In some implementations, contact information can be automatically shared between systems (P. 0063) In Paragraph 0059, the person is associated with a social .

Claim 37.  Brezina and Newstadt disclose the system of claim 35, and Brezina further discloses the first information comprises a link to a first website, the email contains a social network profile name used to access a social network web page (P. 0133). 

Claim 38.  Brezina and Newstadt disclose the system of claim 35, and Brezina further discloses an electronic communication address of a sender of the first message comprises a domain, and the search criteria for the first search comprises the domain, the extracted information is an email address of a sender (P. 0033) the e-mail can contain a social network profile name for the first user, the computer extracts this social network profile name from the e-mail and uses it to access a social .  As noted above the embodiments described in P. 0033 and 0133 are combined using the combination of Newstadt with Brezina.

Claim 39.  Brezina and Newstadt disclose the system of claim 35, and Brezina further discloses the third information is obtained from a web page, the contact information for the blogger is contained in the web page (P. 0033), the additional social network profiles are contained on a social network (P. 0133).  As noted above the embodiments described in P. 0033 and 0133 are combined using the combination of Newstadt with Brezina.

Claim(s) 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brezina et al. (US 2009/0030872 A1) in view of Newstadt et al. (US 9,613,382 B1) and further in view of Tafoya et al. (US 2005/0131888 A1).

Claim 40.  Brezina and Newstadt disclose the system of claim 35, but do not disclose the instructions are further configured to instruct the at least one processor to: receive an incomplete input made by the user via a user interface; and cause presentation of at least one address suggestion to the user for completion of the incomplete input, wherein the address suggestion is based on the updated profile data, as disclosed in the claims.  However, in the same field of invention, Tafoya discloses as a user begins to input an email address or contact, automatically suggesting one or more entries wherein the user can pick and entry or continue to enter when the entry doesn’t match the intended information .  Therefore, considering the teachings of Brezina, Newstadt and Tafoya, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the instructions are further configured to instruct the at least one processor to: receive an incomplete input made by the user via a user interface; and cause presentation of at least one address suggestion to the user for completion of the incomplete input, wherein the address suggestion is based on the updated profile data with the teachings of Brezina and Newstadt.  One would have been motivated to combine the instructions are further configured to instruct the at least one processor to: receive an incomplete input made by the user via a user interface; and cause presentation of at least one address suggestion to the user for completion of the incomplete input, wherein the address suggestion is based on the updated profile data with the teachings of Brezina and Newstadt in order to help a user find a desired contact in an environment where a plurality of different pieces of information identify one user (Tafoya: Paragraph 0007).

Response to Arguments
Applicant’s arguments with respect to claim(s) 21, 28 and 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On pages 9-10 of the Office Action, the Examiner acknowledges that Brezina fails to teach or suggest the claimed elements of "identifying, by  remote computing device based on the network address" and "obtaining, over a network, content by accessing the remote computing device via the network address and using the first information and as search criteria, to identify third information stored by the remote computing device." Applicant agrees. However, the Examiner relies on Markus to cure the deficiencies in Brezina. 

Without conceding that the Markus reference teaches any other elements, Applicant respectfully submits that the Markus reference at least fails to cure the admitted deficiencies in Brezina. 

Further, on pages 12-13, the Examiner acknowledges that Brezina and Markus, either alone or in combination, do not teach or suggest the claimed element of "sending, over the network, the third information to the social network server.  However, the Examiner relies on Ergen to cure the admitted deficiencies in Brezina and Markus. Without conceding that the Ergen reference teaches any other claim elements. Applicant respectfully submits that Ergen at least fails to cure the admitted deficiencies in Brezna and Markus.

The examiner has combined new prior art reference Newstadt with Brezina for the amended claims.  Brezina discloses two embodiments that disclose the primary limitations of the claims.  In the first embodiment, Brezina discloses that a user receives 
Newstadt provides for the combination of the two embodiments in Brezina.  Newstadt discloses  a computing device communicates with a first online community and a second online community via a network.  The computing device uses login information to access the first online community and obtain information from the first user account.  The computing device accesses a second online community using login information and modifies the second user account based on the information obtained from the first user account.  The computing device modifies the first account based on information obtained from the second user account.  As noted above, Brezina discloses identifying a network address of a remote computer (website) and separately identifying links to additional social network profiles from information on a social network web page, but Brezina does not disclose that the links to the additional social network profiles include network addresses to a remote computer from the social network web page; the combination of Newstadt with Brezina would provide the functionality that the links to the additional social network profiles in Brezina include a network address to a remote computing device.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        4/12/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177